Citation Nr: 1545583	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  He served in the National Guard from June 1977 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing. 

The reopened claim of entitlement to service connection for a right knee disorder is being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim of service connection for a right knee disorder; the Veteran did not appeal the decision.

2.  The additional evidence received since the May 2008 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2008 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

The Veteran is claiming service connection for a right knee disorder.  Service connection for that disability was denied by the RO in a rating decision dated in May 2008.  No new and material evidence was received within one year of the May 2008 decision.  See 38 C.F.R. § 3.156(b).  That rating decision was not timely appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the rating decision in May 2008, the RO denied service connection for a right knee disorder because, while the Veteran had a current diagnosis of a right knee disorder, there was no medical evidence of a nexus between the current disability and the Veteran's right knee injury during active duty for training in 1982.  The additional evidence since May 2008 includes a private physician's treatment record dated in March 2010 that contains a statement that it is possible that the Veteran's injury in 1982 may have contributed to his current right knee problem.

As the evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a possible nexus between the inservice injury and the current right knee disability, the evidence raises a reasonable possibility of substantiating the claim, and the evidence is new and material under 38 C.F.R. § 3.156(a).  Thus, the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The reopened claim is discussed further in the remand section.


ORDER

New and material evidence has been received, and the claim of service connection for a right knee disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The record contains evidence showing that the Veteran suffered a right knee contusion in a bus accident while on National Guard duty in August 1982.  It also shows that he has a current diagnosis of right knee degenerative changes.  However, additional development is necessary to properly consider his claim.

The record shows that the Veteran was found disabled by the Social Security Administration apparently due to left knee replacement.  As the records pertaining to the SSA decision may also be pertinent to the current right knee claim, such records must be obtained.  

At the hearing before the undersigned, the Veteran and his wife testified that he may have received treatment for right knee complaints from L. Davis Frederick, M.D., in Goldsboro, North Carolina, during the period from 1982 until the early 2000s when the earliest post-service right knee complaints are noted in the current record.  These records must be requested.

Finally, once the additional records have been obtained, the Veteran should be provided with a VA examination to determine whether his current right knee disability is related to the documented right knee injury during National Guard duty in August 1982.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release, request treatment records of the Veteran for right knee disability since 1982 from L. Davis Frederick, M.D., in Goldsboro, North Carolina.

2.  Request all documents pertaining to an award of disability benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision.

3.  Following the above development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed right knee disorder.  The examiner must identify all current disabilities of the right knee.  The electronic claim file must be reviewed by the examiner. 

The examiner is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any current right knee disability is related to the documented right knee injury during National Guard duty in August 1982?

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the reopened claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


